Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-5, 7-11 and 13-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a wireless charging circuit applied to a mobile terminal, wherein the wireless charging circuit comprises: a charging control unit, wherein the charging control unit is connected to the acquisition unit, and configured to obtain the voltage information of the battery acquired by the acquisition unit, and determine current information of the battery according to the voltage information during a charging process of the battery, wherein the charging control unit is further configured to detect whether the charging DC generated by the receiving unit corresponds to the voltage information and/or the current information of the battery, when the charging DC corresponds to the voltage information and/or the current information of the battery, the charging control unit is further configured to control the switching unit to be in the on state; and when the charging DC does not correspond to the voltage information and/or the current information of the battery, the charging control unit is further configured to compensate the charging DC, or control the switching unit be in the off state and trigger the first communication unit to re-transmit the voltage information and the current information of the battery to the external wireless charging device; a first communication unit, wherein the first communication unit is connected to the charging control unit, and configured to transmit the voltage information and the current information of the battery to an external wireless charging device; a receiving unit, configured to generate a charging Direct Current (DC) by inducing an electrical signal, wherein the electrical signal is generated by the external wireless charging device according to the voltage information and the current information of the battery; and a switching unit, wherein one end of the switching unit is connected to the receiving unit, and the other end of the switching unit is connected to the acquisition unit, and the switching unit is configured to, when the switching unit is an on state, input the charging DC generated by the receiving unit into the battery through the acquisition unit, together will all limitations recited in the independent claim 1, and substantially similar to independent claim 9.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 9 are allowed. 

The dependent claims 2-5, 7-8, 10-11 and 13-20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-5, 7-11 and 13-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851